         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 1 of 6




March 9, 2020
The Honorable Jacqueline Scott Corley
United States District Court
San Francisco Courthouse, Courtroom E - 15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

       Re: William et al. v. Morrison & Foerster LLP, Case No. 3:18-cv-02542-JSC

Dear Judge Corley:

       The parties submit this joint discovery letter brief concerning Defendant’s proposed
subpoena to Ms. William’s former employer (Ex. A) and Ms. Klayman’s current employer (Ex.
B). The parties met and conferred on February 7, 2020. This issue is now ripe for judicial
intervention.

Plaintiffs’ Position

Subpoenas on a plaintiff-employee’s current or former employer(s) are highly disfavored. They
invade the plaintiff’s privacy interests (see Greenburg v. Red Robin Int’l, 2018 WL 2329671, at
*1 (W.D. Wash. May 23, 2018) (noting that, absent “specific showing” of relevance, employment
records from separate employers not discoverable due to their highly private nature)); impose
needless burdens on third parties (see Dart Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 649
(9th Cir. 1980) (noting that broader restrictions apply when a non-party is the target of discovery));
invite retaliation and blacklisting; and exert a chilling effect on the exercise of protected rights.
Such subpoenas are commonly regarded as improper attempts to harass and deter plaintiff and
interfere with her job prospects. Accordingly, such subpoenas must be narrowly tailored to
important case issues on which relevant discovery cannot be obtained through other sources.

Defendant’s proposed subpoenas on Ms. William’s former employer, Freshfields, and Ms.
Klayman’s current employer, Linklaters, fail this test. These subpoenas are not targeted but seek
Plaintiffs’ complete personnel files. See Ex. A, Request 1; Ex. B, Request 2. Requests for an
employee’s entire personnel file—and similar broad-gauge demands—are routinely rejected as per
se overbroad. See, e.g., Bicek v. C&S Wholesale Grocers, Inc., 2013 WL 12147721, at *2 (N.D.
Cal. Aug. 1, 2013); EEOC v. Evening Entm’t. Grp. LLC, 2012 WL 2357261, at *1 (D. Ariz. June
20, 2012) (noting that “blanket requests for all personnel records” are “overbroad on their face”
and “amount to a fishing expedition”); Lewin v. Nackard Bottling Co., 2010 WL 4607402, at *1
(D. Ariz. Nov. 4, 2010) (quashing subpoenas for complete personnel records); EEOC v. Vista
Unified Sch. Dist., 2008 WL 4937000, at *1–2 (S.D. Cal. Nov. 17, 2008) (deeming subpoena for
entire personnel file impermissibly overbroad).

With respect to the Freshfields subpoena, Defendant seeks all documents and communications
regarding Freshfields’ decision to classify Ms. William as class of 2011 rather than 2010. See Ex.
A, Request 2. Defendant speculates that Freshfields’ rationale “may corroborate” MoFo’s decision
to reclassify Ms. William, but Freshfields’ actions in May 2012 cannot be used to support a
decision made by MoFo in December 2017. See Fed. R. Evid. 404. As Ms. William testified,
Freshfields made this designation at the time of her hiring based on her prior firm’s classification.
         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 2 of 6




Ex. C, William Dep 42:6–16. Any connection is specious and an impermissible basis for discovery.

Defendant’s reliance on an after-acquired evidence defense is also misplaced: that defense permits
an employer to limit certain remedies by putting forth evidence of an employee’s misconduct,
acquired post-termination, that would have justified the termination at the time of its discovery.
Courts preclude defendants from subpoenaing other employers to fish for evidence giving rise to
the defense. E.g., Lewin, 2010 WL 4607402, at *1 (citing cases). More generally, courts do not
permit the use of subpoenas to troll for evidence in an attempt to impugn a plaintiff’s credibility.
E.g. Boar v. Cty. of Nye, 499 F. App’x 713, 716 (9th Cir. 2012) (holding it improper to use
subpoenas to try “to find a basis for discrediting” an individual: “[b]road, unsupported claim[s]
regarding the possible value of [an individual’s] personnel file is not enough to compel discovery
of those documents”). Here, Defendant has articulated no reason to discredit Ms. William’s
deposition testimony or to believe that she committed a terminable offense. As suggested in
McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 363 (1995), it is incumbent on the Court
to deter discovery abuses in pursuit of a phantom after-acquired evidence defense. See also Fed.
R. Civ. P. 26, Advisory Committee Notes, 2015 Amend. (proportionality amendments designed
“encourage judges to be more aggressive in identifying and discouraging discovery overuse” and
to “prevent the use of discovery to wage a war of attrition or as a device to coerce a party”).

Defendant’s reliance on Dornell is wholly inapposite because there, the court permitted discovery
of records from two employers for whom the plaintiff worked while she was on medical leave (i.e.,
she was supposed to be working for defendant but claimed she was medically unable to do so); the
court found those records relevant to plaintiff’s claims of emotional distress and lost income. 2013
WL 5443036, at *5. Frazier is similarly unhelpful to Defendant because the non-party to whom
the subpoena was directed did not meaningfully address relevance, and the plaintiff whose records
were being subpoenaed took no position on the discovery dispute. 2011 WL 5854601, at *1.

In sum, Ms. William’s former employment and job performance is wholly irrelevant to her claims
against MoFo. See, e.g., EEOC v. Serramonte, 237 F.R.D. 220, 223 (N.D. Cal. 2006) (“Work
performance with other employers…is inadmissible under Rule 404(a)”); Chamberlain v.
Farmington Sav. Bank, 2007 WL 2786421, at *3 (D. Conn. Sept. 25, 2007) (holding that
performance history with other employers was irrelevant and improper character evidence). The
subpoena amounts to nothing more than a fishing expedition. See Belling v. DDP Holdings, 2013
WL 12140986, at *3 (C.D. Cal. May 30, 2013) (holding that requested discovery must be relevant
to the pending action and not be based on the requesting party’s “mere suspicion or speculation.”)

Regarding the Linklaters subpoena, Defendant likewise fails to articulate the relevance of Ms.
Klayman’s entire Linklaters personnel file to her claims in this action. See, e.g., Scott v. Multicare
Health Sys., 2019 WL 1559211, at *2 (W.D. Wash., Apr. 10, 2019) (finding that defendants’
failure to make a specific showing of relevance, plaintiff’s privacy interest in her employment
records, and the negative impact of a third-party subpoena on her current employment constituted
good cause for entry of protective order); Serramonte, 237 F.R.D. at 223; Chamberlain, 2007 WL
2786421, at *3. The authority Defendant cites is unavailing. Tran states, without explanation, that
plaintiff’s current employment records were relevant to his claims. 2017 WL 1234131, at *3. In
both Botta, 2018 WL 6257459, at *2 and Miller, 2019 WL 486175, at *2, the court similarly
assumed but did not explicate the relevance of the subpoenas; moreover, in both cases, the court

                                                  2
         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 3 of 6




found that plaintiffs failed to cite a single apposite case. Here, Plaintiffs have cited substantial
authority and would be able to marshal extensive precedent in more complete briefing.

MoFo seeks all documents and communications between Ms. Klayman and Linklaters regarding
her claims, and all documents and communications related to any representations she may have
made “about her experience at Defendant.” See Ex. B, Requests 1, 4. To the extent Ms. Klayman’s
representations to Linklaters may be of marginal relevance, MoFo fails to articulate why these
requests are necessary or proportional to the needs of this case. Such communications are already
encompassed by Defendant’s Requests for Production on Ms. Klayman herself. Defendant also
seeks all documents regarding Ms. Klayman’s current compensation and benefits at Linklaters.
See Ex. B, Requests 3, 4. Ms. Klayman concedes that her earnings are relevant to damages;
however, she has agreed to produce this evidence, and has already produced a copy of her offer
letter. Defendants cannot obtain discovery through a subpoena without first asking Plaintiffs.

Indeed, Defendant has not come close to exhausting traditional discovery avenues for obtaining
the information sought in either subpoena. See, e.g., Emara v. Multicare Health Sys., 2012 WL
5205950, at *3 (W.D. Wash. Oct. 22, 2012) (quashing subpoenas where requesting party did not
first attempt to ask the employees about their prior employment or establish a reason for
subpoenaing their former employer). Defendant could have deposed each Plaintiff about the topics
in the subpoenas, but it did not do so. It is inexplicable that Defendant is seeking discovery from
third parties, when it has not attempted do so through interrogatories or deposition of the Plaintiffs.

By bringing this action, Plaintiffs have not exposed their former and current job records to carte
blanche scrutiny regardless of relevance and proportionality. Defendant fails to establish that the
subpoenas are needed to obtain relevant discovery unavailable from other sources. Consequently,
Defendant’s proposed subpoenas are vastly overbroad—redolent of an improper purpose. The
proper remedy is to quash the subpoenas in their entirety.

Defendant’s Position

The third-party subpoenas at issue are narrowly tailored to test Plaintiffs’ specific allegations and
Morrison’s defenses, and to impeach their testimony, and should be issued as drafted.

Freshfields Subpoena. The subpoena to Freshfields, Sherry William’s former employer, seeks
information rebutting any suggestion that Morrison’s reasons for reclassification and termination
are pretextual, among other reasons: (1) Ms. William’s personnel file and communications about
her job performance; and (2) documents and communications regarding Freshfields’ decision to
classify her as Class of 2011 instead of 2010. Ex. A, Freshfields Subpoena Request ¶¶ 1-2. In this
context, subpoenas of personnel files from former employers are routinely permitted. See Botta v.
PricewaterhouseCoopers LLP, 2018 WL 6257459, at *3 (N.D. Cal. Nov. 30, 2018) (permitting
subpoena of former employer for job performance, compensation, and disciplinary records);
Dornell v. City of San Mateo, 2013 WL 5443036, at *5 (N.D. Cal. Sept. 30, 2013) (“This district
has found personnel files from former employers to be relevant and discoverable.”); Frazier v. Bed
Bath & Beyond, Inc., 2011 WL 5854601, at *1 (N.D. Cal. Nov. 21, 2011) (allowing discovery of
personnel files). The Dart case provides no helpful guidance here because it ruled only that a
release agreement absolved a company from its discovery obligations. See 649 F.2d at 649.

                                                  3
         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 4 of 6




Here, Ms. William challenges Morrison’s decision to reclassify her. See, e.g., FAC ¶¶ 144, 159.
Yet she has testified that this was not the first (or even second) time a law firm concluded her class
year did not align to her legal skills. Both Freshfields and Dewey & LeBoeuf classified and
compensated her as a member of the Class of 2011 (not 2010). Ex. C, William Dep. 42:6-11. In
a discrimination case, a defendant can justify a challenged employment decision with legitimate
non-discriminatory explanations. See Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112
(9th Cir. 2003). That can include job performance or a failure of skill development. Id. at 1115.
If it does so, a plaintiff must identify evidence suggesting that rationale is pretextual. Id.

Morrison concluded that Ms. William lacked the skills and experience of a 2010 Project Finance
associate, Answer, Preliminary Statement, at 3; the parallel conclusions of two prior law firms are
relevant to whether that decision was pretexutal. For instance, Freshfields’ decision to classify her
as Class of 2011 may corroborate Morrison’s assessment. See, e.g., Compare Answer, Separate
Defenses, ¶ 30 (after-acquired evidence defense) with Guitron v. Wells Fargo Bank, N.A., 2011
WL 4345191, at *3 (N.D. Cal. Sept. 13, 2011) (personnel records of former employer relevant to
after-acquired defense). Moreover, Morrison is entitled to test the accuracy of representations
William made when she applied for her job, which influenced Morrison’s own initial classification.
See FAC ¶ 42; Guitron, 2011 WL 4345191, at *3 (N.D. Cal. Sept. 13, 2011) (Plaintiff’s personnel
records and experience relevant to impeachment). And it is entitled to test her credibility,
including her representations about her experience at Freshfields. See William Dep. 69:3-4;
Kellgren v. Petco Animal Supplies, Inc., 2015 WL 11237636, at *4 (S.D. Cal. Apr. 10, 2015)
(“[A]ny documents that tend to implicate plaintiff Kellgren’s credibility, such as disciplinary
records and performance evaluations, are also discoverable.”); see also Oakes v. Halvorsen Marine
Ltd., 179 F.R.D. 281, 283 (C.D. Cal. 1998) (“Rule 26 of the Federal Rules of Civil Procedure
further permits the discovery of information which may simply relate to the credibility of a
witness.”) (emphasis in original).

That the subpoenas are tailored to identify material that is directly relevant to the parties’ claims
and defenses readily distinguishes this case from Boar, Inc. v. County of Nye, the case cited by
Plaintiffs. 499 F. App’x at 716. In that case, the plaintiffs challenged Nye County’s application
of requirements for developing commercial real estate through RICO claims, constitution claims,
and tort claims. The court denied the plaintiffs’ request for the personnel files of two county
employees who were involved in the dispute because there was no connection between the claims
or defenses and the evidence sought. Id. Another case cited by Plaintiffs, Emara v. Multicare
Health Sys., solely addressed the relevance of subpoenas to the former employers of individual
defendants in a discrimination case. 2012 WL 5205950, at *3. Here, however, the evidence sought
is directly relevant to the discrimination claims. And the wage-and-hour cases on which Plaintiffs
rely have no bearing here. See, e.g., Bicek, 2013 WL 121477, at *2; Bickley, 2011 WL 1344195,
at *4; Serramonte, 237 F.R.D. 220 at 223.

Finally, the documents sought are not available from other sources. Internal discussions about
Freshfields’ internal decisions are in its possession, and Ms. William identifies no alternative
method of obtaining this information. And she suffers no burden as a result of a subpoena to a
single previous employer. Compare Sirota v. Penske Truck Leasing Corp., 2006 WL 708910, at
*2 (N.D. Cal. Mar. 17, 2006) (finding that defendant’s subpoenas, limited to plaintiff’s two most
recent places of employment, were sufficiently narrow) with Lewin, 2010 WL 4607402, at *1
                                                  4
         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 5 of 6




(subpoenas to five former employers) and Evening Entm’t Grp. LLC, 2012 WL 2357261, at *1
(subpoenas to three former employers). Indeed, these records are limited to an approximately
three-year period. See Vista Unified Sch. Dist., 2008 WL 4937000, at *1 (noting that “[e]mployee
progress reports and performance evaluations may be relevant for impeachment purposes,” and
allowing defendants to re-issue subpoenas to plaintiff’s previous employers for a four-year period).
Morrison is entitled to seek out this information directly from Freshfields.

Linklaters Subpoena. Current employment records are also routinely discoverable in retaliation
cases. See Botta v. PricewaterhouseCoopers LLP, 2018 WL 6257459, at *2 (N.D. Cal. Nov. 30,
2018); Miller v. St. Charles Health Sys., Inc., 2019 WL 486175, at *2 (D. Or. Feb. 7, 2019). The
narrowly tailored subpoena to Linklaters requests only: (1) communications Ms. Klayman had
with Linklaters about claims against Morrison; (2) her performance evaluations and disciplinary
records from an approximately one-year period, and (3) documents relating to her current
compensation and benefits, including representations she made to Linklaters in negotiations.
Ex. B, Linklaters Subpoena ¶¶ 1-4. Each goes to Ms. Klayman’s claims or Morrison’s defenses.

First, why Ms. Klayman left Morrison is hotly disputed. Compare FAC ¶¶ 214, 224 with
Answer ¶¶ 214, 224. Communications between her and Linklaters, including any job application
or interview notes, likely address that question. For impeachment and other reasons, these “party
admissions, [] would be highly relevant.” Kellgren, 2015 WL 11237636, at *4.

Second, documents about Klayman’s job performance are relevant. Compare Tran v. Wells Fargo
Bank, N.A., 2017 WL 1234131, at *3 (D. Or. Jan. 20, 2017) (“Plaintiff’s current employment
records are relevant to his claims in light of his allegation that Defendant’s conduct resulted in
‘damage to [Plaintiff's] career’”) with FAC ¶ 141 (accusing Defendant of “attempting to undermine
her reputation with others in her field.”). Ms. Klayman alleges that pregnancy and maternity
leave—not the quality of her work (or lack thereof)—resulted in inequitable pay and prevented
her promotion to partner. FAC ¶¶ 100-103. This includes alleging she was not paid for “partner-
level work.” FAC ¶ 97. Having alleged Morrison’s reasons for its decisions were pretextual,
FAC ¶ 118, Morrison is entitled to probe her performance and productivity at her current law firm.
Botta, 2018 WL 6257459, at *2 (permitting current employer subpoena for job performance and
disciplinary records). Similarly, to the extent that she attributes the fact she was not promoted to
partner at Morrison to discrimination, the reasons that she was not hired by Linklaters as a partner
either, nor yet promoted to that position, may corroborate the non-discriminatory reasons Morrison
did not promote her, and otherwise contradict any suggestion that those reasons are pretextual.

Third, Klayman’s “claim for economic damages places records reflecting her . . . wages, benefits,
duties, attendance records, performance evaluations and records of disciplinary action at issue.”
Gragossian v. Cardinal Health Inc., 2008 WL 11387063, at *4 (S.D. Cal. July 21, 2008); Miller,
2019 WL 486175, at *1 (earnings from subsequent employers relevant to mitigation); Ex. B ¶¶ 3-4;
FAC ¶ 210-211; 217-219. This information goes to causation and mitigation.

Finally, Ms. Klayman fails to articulate any specific alternative source of the centrally maintained
information sought. Ex. B ¶ 2. Since Ms. Klayman does not have access to Linklaters’ internal
communications about her, Defendant’s subpoena “seeks additional information that is not
otherwise available.” See Kellgren, 2015 WL 11237636, at *5.


                                                 5
         Case 3:18-cv-02542-JSC Document 131 Filed 03/09/20 Page 6 of 6




Respectfully Submitted,


       _/s/ Michele L. Maryott_                      __/s/ Deborah K. Marcuse_______

     Michele L. Maryott                             Deborah K. Marcuse
     GIBSON, DUNN & CRUTCHER LLP                    SANFORD HEISLER SHARP, LLP
     Counsel for Defendant                          Counsel for Plaintiffs



                                        ECF Attestation

       I, Michele L. Maryott, hereby attest that, pursuant to Civil L.R. 5-1(i)(3), concurrence in

the filing of this document has been obtained from the above signatories.

                                             By: /s/ Michele L. Maryott
                                                     Michele L. Maryott




                                                6
